Citation Nr: 1600931	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-22 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the time of the hearing, it was noted that the Veteran was represented by African American PTSD Association, but that his representative was not present at the hearing.  However, the Veteran indicated that he wished to proceed without representation.  Additionally, at the time of the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran's personnel records show that he served as a cook in Korea from February 27, 1968, to March 28, 1969 with the 702nd Maintenance Battalion.

2.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971 and, thus, he is not presumed to have been exposed to herbicides. 


3.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102  , 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter, sent prior to the May 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for prostate cancer, to include based on herbicide exposure.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Board further finds that the AOJ has conducted all necessary development in regard to the Veteran's alleged herbicide exposure during his service in Korea.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for prostate cancer; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such disease is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his prostate cancer is the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such disease since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claim. 

Additionally, as noted, in March 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2015 hearing, the undersigned Veterans Law Judge noted the issue currently on appeal, specifically service connection for prostate cancer.  The hearing transcript also reflects appropriate exchanges between the Veteran and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that his prostate cancer is related to his reported in-service herbicide exposure and detailed the various duties he completed during his military service in Korea.  Additional details surrounding the Veteran's circumstances of service, to include his possible travel to the DMZ, as well as the providers of his post-service treatment, were elicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

The Veteran claims entitlement to service connection for prostate cancer as a result of his exposure to herbicides while stationed at Camp Rose in Korea.  Specifically, during the March 2015 hearing, the Veteran testified that, while his military occupational specialty (MOS) shows that he was a cook, there were too many cooks in his unit so he became a truck driver.  He testified that he potentially entered the DMZ while fulfilling his duties as a truck driver but was unsure whether he served in or near the DMZ.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b)  relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Prostate cancer, with which the Veteran was diagnosed in February 2011, is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  Rather, as indicated previously, the Veteran alleges that he was exposed to herbicides coincident with his service in Korea.

In this regard, the Veteran's service personnel records show his military occupational specialty (MOS) to a cook and that he served in Korea from February 27, 1968, to March 28, 1969, with the 702nd Maintenance Battalion.

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

VA's Adjudication Procedure Manual (M21-1) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and August 1971.  See M21-1, Part IV, Subpart ii, 1H.4.a.  However, the Board notes that the Veteran's assigned unit of the 702nd Maintenance Battalion is not listed among those recognized by the DoD as having served along the Korean DMZ and that the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  See M21-1, Part IV, Subpart ii, 1H.4.b.  

In an April 2012 Memorandum, the RO made a formal finding as to the lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Korea.  The JSRRC Coordinator, who had drafted this Memorandum, noted that responses form the Defense Personnel Records Information Retrieval System for the unit the Veteran was stationed with were returned with no indication that the units he was assigned to were in the DMZ.  It was noted that the unit the Veteran was with in 1968, the 702nd Maintenance Battalion, was stationed 14 miles away from the DMZ at Camp Rice.  The unit history documented that the battalion provided direct support maintenance to the 2nd Infantry Division; however, did not document the use, storage, spraying, or transportation of herbicides.  Furthermore, the history does not mention or document any specific duties performed by the unit members along the DMZ.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in Korea with the 702nd Maintenance Battalion where he served as a cook.  The Veteran has provided details about his service, including testifying at the March 2015 hearing that, while his MOS shows that he was a cook, there were too many cooks in his unit so he became a truck driver.  He testified that he potentially entered the DMZ while fulfilling his duties as a truck driver, but was unsure whether he served in or near the DMZ. 

The Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim; however, the evidence of record does not competently and credibly establish that the Veteran served in or near the DMZ at any time from April 1968 to August 1971.  As such, the evidence of record does not establish that the Veteran was exposed to herbicides while stationed with the 702nd Maintenance Battalion or that he was presumptively exposed while being serving in or near the DMZ and, thus, he is not entitled to any presumption that would result from such exposure.  

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In this regard, the Board notes that the Veteran has not contend, and the record does not show, that he ever came in direct contact with herbicides during his military service.  Rather, the Veteran contends that he may have been in or near the DMZ during his service in Korea.

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure to shown, entitlement to service connection for prostate cancer, based upon herbicide exposure, is not warranted in this case.

Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested prostate cancer service or that such disorder is otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to prostate cancer.  In this regard, the September 1969 service discharge examinations found the Veteran's anus and rectum, to include hemorrhoids, fistulae, prostate, to be normal.  

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disability after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 36 (1992).  In this case, the earliest clinical evidence of prostate cancer is dated in February 2011, approximately 42 years after his discharge from service.  The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested prostate cancer in service or that he experienced continuity of symptomatology thereafter, which preponderates against his claim. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed prostate cancer may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was exposed to herbicides during his period of active military service.  Significantly, there also is no probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed prostate cancer, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's prostate cancer, as there is no credible evidence that he was exposed to herbicides during service and no probative indication that such disease is otherwise related to service.  See McLendon, supra. 

The Board notes that the Veteran has generally contended on his behalf that his prostate cancer is related to his purported in-service herbicide exposure.  A lay witness is competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's prostate cancer and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Here, while the Veteran is competent to describe his current manifestations of prostate cancer, the Board accords his statement regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of prostate cancer requires the interpretation of results found on physical examination and knowledge of the internal anus and rectum processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.

The Board has considered whether service connection may be granted for prostate cancer as a chronic disease; however, prostate cancer was not diagnosed until February 2011, approximately 42 years after the Veteran was discharged from service, and he has not alleged a continuity of such symptomatology since service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for a malignant tumor as a chronic disease, is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a); Walker, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for prostate cancer.  As such, that doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

Service connection for prostate cancer is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


